This is an action to foreclose a tax sales certificate. When the case came on for hearing a trial by jury was waived and the court found certain facts and rendered judgment thereon in behalf of defendants. This judgment was given in deference to the case of Rexford v. Phillips, 159 N.C. 213;Stone v. Phillips, 176 N.C. 457; and Phillips v. Kerr, 198 N.C. 252. The plaintiff admits that these cases are controlling unless there are local statutes which justify a judgment for the plaintiff. The statutes referred to are Public-Local Laws 1923, chap. 502, and Private Laws 1915, chap. 180. We are of opinion that an analysis of these statutes does not take the present case out of the principle laid down in the cases above cited with respect to the listing of property for taxation. The judgment is therefore
Affirmed. *Page 836